DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 1, 5, 7-10 & 20-25 are pending in this instant application per remarks and claim amendments filed on 05/10/2022 by Applicant, wherein Claims 1 & 20 are two/2 independent claims reciting method and system claims with Claims 5/7-10 & 21-25 dependent on said two/2 independent claims respectively.  Said claim amendments have amended Claims 1, 8 & 20, while cancelling Claims 2-4, 6 & 11-19, and adding New Claims 21-25 dependent on independent system Claim 20 directly &/or indirectly.  Examiner notes that the Applicant has not provided any statement of support for its significant claim amendments in its Remarks of 05/10/2022.                 
This Office Action is a Final Rejection in response to the remarks and the claim amendments filed by the Applicant on 10 MAY 2022 for its original application of 05 MAY 2020 that is titled:          “Computer-based Systems Configured for Automated Activity Verification based on Optical Character Recognition Models and Methods of Use Thereof”.             
Accordingly, amended Claims 1, 5, 7-10 & 20-25 are now being rejected herein.    

Claims 11-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in Interview Summary mailed out on 02/10/2022, and confirmed in the Applicant’s reply filed on 10 MAY 2022.

 Specification Objections 
The disclosure is objected to because of the following informalities:
Para [0020] of the Specification discloses “quantity data identifying a quantify of actions take or a quantity” that is wrong English.  Examiner suggests correcting it to be read as “ quantity data identifying a quantify of actions taken or a quantity”, or another modification of the Applicant’s own choice as calligrapher.          
Appropriate correction is required.            

 Claim Objections 
Claim 1 is objected to because of the following informalities:  
Independent Claim 1, as amended by the Applicant on 05/10/2022, recites two series of steps within this claim, and both series are recited as “(i), (ii) and (iii)” in lines 5-10 and in lines 14-16;  and Examiner suggests changing the second series of steps in lines 14-16 as “(iv), (v) and (vi)” instead, or the Applicant can make a different modification of its own choice.           
Independent Claim 1, line 7 recites a limitation “a payment quantity code representative with a payment quantity ……” added by the Applicant as a claim amendment on 05/10/2022 that is unclear to Examiner.  Thus, Examiner asks the Applicant to clarify as to what is meant by “a payment quantity” and how is it different from previously recited “a payment amount” within the same claim??  
Independent Claim 1, line 9 recites a limitation “a payment date code representative with a payment quantity date ……” added by the Applicant as a claim amendment on 05/10/2022 that is unclear to Examiner.  Thus, Examiner asks the Applicant to clarify as to what is meant by “a payment quantity date” and how is it different from previously recited “a payment date” within the same claim??     
Further, Examiner notes that the Applicant has not provided any support for its significant claim amendments of 05/10/2022 and newly added Claims 21-25 in its Remarks of 05/10/2022 on pages 11-23; & thus, Examiner requests the Applicant to clarify its support for limitations such as “payment quantity” in its Reply to this Office Action. Lastly, Examiner notes that, upon searching, Examiner was unable to find any support for “payment quantity” in the Applicant’s Specification filed on 05/05/2020 in this application to the Office.              

Independent Claim 20 is objected to in exactly the same way as objections for independent Claim 1 described above, since the limitations of Claim 20 are duplicate of limitations of Claim 1.           
Appropriate correction is required.           

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1, 5, 7-10 & 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 20 are independent method and system claims respectively.        
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of receiving a transaction authorization request comprised of (a) merchant code, (b) payment quantity code, and (c) payment date code;   receiving a digital image of a receipt, associated with at least one user, comprised of transaction information indicating (d) payee ID/ identification, (e) payment amount and (f) payment date;  extracting by an optical character recognition model to encode digital representation of the transaction information for (d), (e) and (f);  generating a receipt feature vector based on a   combination of (d), (e) and (f);  receiving the user’s transaction history of a plurality of transactions with each transaction having codes for (d), (e) and (f);  generating a plurality of transaction feature vectors based on the combination of codes for (d), (e) and (f);  utilizing a prediction for a matching transaction representing a respective transaction that matches the transaction information of the receipt;  determining a difference between the payment amount of the receipt and the respective payment authorization;  causing an alert on a screen indicative of the difference;  and performing at least one corrective action to remedy the difference.  In other words, the claim describes systems and methods for detecting and mitigating fraud include a processor for performing steps including receiving a digital image of a receipt and utilizing an optical character recognition model to encode a digital representation of transaction information from the receipt (per Abstract).  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial or legal interactions, and/or managing behavior or relationships or interactions between people, but for the recitation of generic computer/s and/or computer component/s such as the processor/tool/device.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).                

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of receiving a transaction history associated with a user account in a user account database.  These elements are considered extra-solution activities.  The processors/tools/devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including logging in to device, selecting information of unique identifier, and adding data about merchant name and  location).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s   Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of receiving a transaction history associated with a user account in a user account database, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure (e.g., paras [0080] and [0091]) does not provide any indication that these devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, the Applicant’s own Specification of 05/05/2020 states {in para [0080]  As used herein, term "server" should be understood to refer to a service point which provides processing, database, and communication facilities. By way of example, and not limitation, the term "server" can refer to a single, physical processor with associated communications and data storage and database facilities, or it can refer to a networked or clustered complex of processors and associated network and storage devices, as well as operating software and one or more database systems and application software that support the services provided by the server. Cloud servers are examples.} as well as {in para [0091]  As used herein, the term "user" shall have a meaning of at least one user. In some embodiments, the terms "user", "subscriber" "consumer" or "customer" should be understood to refer to a user of an application or applications as described herein and/or a consumer of data supplied by a data provider. By way of example, and not limitation, the terms "user" or "subscriber" can refer to a person who receives data provided by the data or service provider over the Internet in a browser session, or can refer to an automated software application which receives the data and stores or processes the data.}, which indicate that the concept of receiving a transaction history associated with a user account in a user account database is conventional. Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including independent system Claim 20, which performs the steps similar to those of the independent method Claim 1.  Furthermore, the limitations of dependent method Claims 2-10, further narrow the independent method Claim 1 with additional steps and limitations (e.g., generating a fraud record and matching transaction in a fraudulent authorization log;  generating an account hold;  & fraud records exceeding a threshold, etc.), do not resolve the issues raised in rejection of the independent method Claim 1, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.          
Therefore, said Claims 1, 5, 7-10 & 20-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1, 5, 7-10 & 20-25 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1, 5 & 7-10 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2019/ 0244248 filed by Purves et al. (hereinafter “Purves”) in view of Pub. No. US 2010/ 0057622 filed by Faith et al. (hereinafter “Faith”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           
Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       
(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 05/10/2022 are shown as underlined additions, and deletions with a strikethrough line;  while all the deletions may not be shown.  Additionally, the Applicant is advised that all new claim amendments submitted as new steps in Claim 1 have been added at the end of Claim 1 of prior rejection in the last Office Action.)   


With respect to Claim 1, Purves teaches ---   
1.   A method comprising:            
receiving, by at least one processor, a digital image of a receipt from a receipt scanning tool associated with the user;         
(see at least:   Purves Abstract;  & para [0081] about {“Integration of an electronic wallet, a desktop application, a plug-in to existing applications, a standalone mobile application, a web based application, a smart prepaid card, and/or the like in capturing payment transaction related objects such as purchase labels, payment cards, barcodes, receipts, and/or the like reduces the number of network transactions and messages that fulfill a transaction payment initiation and procurement of payment information (e.g., a user and/or a merchant does not need to generate paper bills or obtain and send digital images of paper bills, hand in a physical payment card to a cashier, etc., to initiate a payment transaction, fund transfer, and/or the like). In this way, with the reduction of network communications, the number of transactions that may be processed per day is increased, i.e., processing efficiency is improved, and bandwidth and network latency is reduced.”}; & para [0161] about {“In one implementation, the consumer may snap the QR code and generate a check-in message to the WIVD server 310, which may receive the consumer check-in message 309 (e.g., see 208 in FIG. 2A; 251a in FIG. 2C), retrieve consumer purchase profile (e.g, loyalty, etc.) 312. In one implementation, the consumer device may extract information from the captured QR code and incorporate such merchant store information into the check-in message.   Alternatively, the consumer may include the scanned QR code image in the check-in message to the WIVD server, which may process the scanned QR code to obtain merchant information. Within implementations, the consumer device, and/or the WIVD server may adopt QR code decoding tools such as, but not limited to Apple® Scan for iPhone, Optiscan, QRafter, Scanlife, I-Nigma, Quickmark, Kaywa Reader, Nokia® Barcode Reader, Google® Zxing, Blackberry® Messenger, Esponce® QR Reader, and/or the like. In another implementation, the merchant 320 may receive consumer check-in notification 313, e.g., from the WIVD server 310, and/or from the consumer directly, and then load the consumer loyalty profile from a merchant database 316.”};  which together are the same as claimed limitations above)       


Purves teaches ---        
wherein the receipt indicates transaction information comprises:    
i) payee identification information associated with a receiver of a payment,    
ii) a payment amount associated with a user payment to the receiver,   and  
iii) a payment date associated with the user payment to the receiver; 
(see at least:   Purves ibidem and citations listed above;  & para [0056] about {“The WEARABLE INTELLIGENT VISION DEVICE APPARATUSES, METHODS AND SYSTEMS (hereinafter “WIVD”) transform mobile device location coordinate information transmissions, real-time reality visual capturing, mixed gesture e capturing, bio-sensor data, via WIVD components, into real-time behavior-sensitive product purchase related information, shopping purchase transaction notifications, and e electronic receipts.”}; & para [0077] about {“As another example, a pair of WIVD) glasses may automatically submits retina/iris scanning information to a WIVD payment server when a wallet payment authorization request is received, so that the payment server may determine wallet account holder identity based on correlation,  e.g., whether the transaction originates from the same location of the WIVD devices, whether the submitted biological information matches the record of the wallet holder, etc.”}; & para [0081] already cited; & para [0086] about {“In one implementation, John's WIVD device, which is in proximity to Jen's, may capture the optical message, and decode it to extract the fond transfer request. In one implementation, John's WIVD device may generate an optical message in a similar manner, to acknowledge receipt of Jen's message, e.g., “John accepts $50.00 transfer from Jen.” In further implementations, such optical message may be adopted to encode and/or encrypt various information, e.g., contact information, biometrics information, transaction information, and/or the like.”}; & para [0091] about {“In one implementation, WIVD may verify the transaction through integrated layers of information to prevent fraud, including verification such as facial recognition (e.g., whether the recipient is John Smith himself, etc.), geographical proximity (e.g., whether John Smith's is currently located at Jen's location, etc.), local proximity (e.g., whether John Smith successfully receives and returns an optical message “blinked” from Jen, etc.), and/or the like.”}; & para [0118] about {“In one implementation, the WIVD social predictive gift component may obtain social history information via a virtual wallet component, e.g., the social publications related to purchase transactions of the consumer and/or the consumer's social connections. Further Implementations of social publications may be found in U.S. non-provisional patent application Ser. No. 13/520,481, filed July 3, 2012, entitled “Universal Electronic Payment Apparatuses, Methods and Systems,” attorney docket no. P-42051US02|VISA-109/02US, which is herein expressly incorporated by reference. In another implementation, the WIVD may obtain such social information and purchasing transaction information via an information aggregation platform, which aggregates, stores, and categories various consumer information across different platforms (e.g., transaction records at a transaction processing network, social media data, browsing history, purchasing history stored at a merchant, and/or the like). Further implementations of the information aggregation platform are discussed in U.S. provisional Ser. No. 61/594,063, entitled “Centralized Personal Information Platform Apparatuses, Methods And Systems,” filed Feb. 2, 2012, which is herein expressly incorporated by reference.”}; & para [0186] about {“With reference to FIG. 4M, a consumer may view the receipt of past purchases at any time after the transaction, wherein the receipt may comprise payment amount information 462, and purchase item information 463.  In one implementation, the consumer may connect to social media 464 to publish the purchase.  For example, if the consumer taps on a “tweet” icon, the consumer may edit a tweet about the purchase, wherein the tweet may be pre-populated with hash tags of the item and the merchant store 465.”}; & para [0247] about {“In further implementations, the WIVD may identify a payment account that has been used to fulfill the transaction associated with the receipt, e.g., a Visa account 1866a, and/or obtain account information from the barcode printed on the receipt 1866b.  In one implementa-tion, the WIVD may match the “1234” Visa account with any of user's enrolled account in the wallet, and recommend the user to reimburse funds into an identified “Visa *1234” account if such account is identified from the wallet 1865. In other implementation, the WIVD may prompt the user to select other accounts for depositing reimbursement funds 1865.”}; & para [0281] about {“As shown in FIG. 23b, WIVD may, after determining the gesture and vocal command made, query an action table of a WIVD database 2312 to determine which of the actions matches the provided gesture and vocal command combination.  If a matching action is not found 2313, then WIVD may prompt the user to retry the vocal command and the gesture they originally performed 2314.  If a matching action is found, then WIVD may determine what type of action is requested from the user. If the action is multi-party payment-related action 2315 (i.e., between more than one person and/or entity), WIVD may retrieve the user's account, information 2316, as well as the account information of the merchant, other user, and/or other like entity involved in the transaction.  WIVD may then use the account information to perform the transaction between the two parties 2317, which may include using the account. IDs stored in each entity's account to contact their payment issuer in order to transfer funds, and/or the like.   For example, if one user is transferring funds to another person (e.g., the first user owes the second person money, and/or the like), WIVD may use the account information of the first user, along with information from the second person, to initiate a transfer transaction between the two entities.”}; & para [0292] about {“In some implementations, once the user has found at least one article of clothing that the user likes, the user can choose the item(s) for purchase 2434.  The electronic device may initiate a transaction 2425 by sending a transaction message 2436 to the WIVD server, which may contain user account information that it may use to obtain the user's financial account informa-tion 2437 from the WIVD database.  Once the information has been successfully obtained 2438, WIVD may initiate the purchase transaction using the obtained user data 2439.”}; & para [0319] about {“With reference to FIG. 33C, in one embodiment, the payee tab 3337 in the wallet mobile application user interface may facilitate user selection of one or more payees receiving the funds selected in the funds tab. In one implementation, the user interface may show a list of all payees 3338 with whom the user has previously transacted or available to transact.  The user may then select one or more payees.  The payees 3338 may include larger merchants such as Amazon.com Inc., and individuals such as Jane P. Doe. Next to each payee name, a list of accepted payment modes for the payee may be displayed.  In one implementation, the user may select the payee Jane P. Doe 3339 for receiving payment.  Upon selection, the user interface may display additional identifying information relating to the payee.”}; & para [0323] about {“The user interface may then display the results of the query such as transaction 3415.  The user interface may also identify the date 3412 of the transaction, the merchants and items 3413 relating to the transaction, a barcode of the receipt confirming that a transaction was made, the amount of the transaction and any other relevant information.”}; & para [0344] about {“In some embodi-ments, in response to obtaining the product data, the merchant server may generate, e.g., 3816, checkout data to provide for the PoS client.  In some embodiments, such checkout data, e.g., 3817, may be embodied, in part, in a HyperText Markup Language (“HTML”) page including data for display, such as product detail, product pricing, total pricing, tax information, shipping information, offers, discounts, rewards, value-added service information, etc., and input fields to provide payment information to process the purchase transaction, such as account holder name, account number, billing address, shipping address, tip amount, etc.”};  & Claims 21/31/40;   which together are the same as claimed limitations above)          


Purves teaches ---        
utilizing, by the at least one processor, an optical character recognition model to encode a digital representation of the transaction information by encoding the transaction information into transaction data;           
(see at least:   Purves ibidem and citations listed above;  & para [0209] about {“Within implementations, when a user places a camera-enabled mobile device (e.g., 913) to capture a reality scene, a user may view a plurality of virtual labels overlaid on top of the captured reality scene.  For example, the user may view a sliding bar 910 to control whether to enable the smart fingertip component. As shown in FIG. 9A, when the smart fingertip is on, the WIVD may detect a human fingertip 912 in the reality scene, and detect an object that the fingertip is pointing at, e.g., 911.  In this case, the WIVD may determine the finger pointed rectangular object is a payment card with a card number printed thereon. Upon performing optical character recognition (OCR) on the payment card, the WIVD may determine whether the payment card matches with an account enrolled in the user's wallet, e.g., a “Fidelity Visa “1234” account 913.  The user may tap on the displayed option buttons 914a-b to indicate whether the WIVD's card recognition result is accurate. For example, in one implementation, WIVD may adopt OCR components such as, but not limited to Adobe OCR, AnyDoc Software, Microsoft Office OneNote, Microsoft Office Document Imaging, ReadSoft, Java OCR, SmartScore, and/or the like.”};  & para [0330] about {“In one implementation, when the reallocate button 3525 is selected, the wallet application may perform optical character recognition (OCR) of the receipt.  Each of the items in the receipt may then be examined to identify one or more items which could be charged to which payment device or account for tax or other benefits such as cash back, reward points, etc.  In this example, there is a tax benefit if the prescription medication charged to the user's Visa card is charged to the user's FSA. The wallet application may then perform the reallocation as the back end.  The reallocation process may include the wallet contacting the payment processor to credit the amount of the prescription medication to the Visa card and debit the same amount to the users FSA account.  In an alternate implementation, the payment processor (e.g., Visa or Master-Card) may obtain and OCR the receipt, identify items and payment accounts for reallocation and perform the reallocation.  In one implementation, the wallet application may request the user to confirm reallocation of charges for the selected items to another payment account.  The receipt 3527 may be generated after the completion of the reallocation process. As discussed, the receipt shows that some charges have been moved from the Visa account to the FSA.”};  which together are the same as claimed limitations above)           


Purves teaches ---           
extracting, by the at least one processor, a payee identification feature that represents the payee identification information based at least on the transaction data;       
(see at least:   Purves ibidem and citations listed above; & para [0043] about {“FIGS. 33A, 33B, 33C, 33D, 33E, and 33F show user interface diagrams illustrating example features of virtual wallet applications in a payment mode, in some embodiments of the WIVD;”}; & para [0082] about {“It should be noted that although a mobile wallet platform is depicted (e.g., see FIGS. 31-32G), a digital/electronic wallet, a smart/prepaid card linked to a user's various payment accounts, and/or other payment platforms are contemplated embodiments as well; as such, subset and superset features and data sets of each or a combination of the aforementioned shopping platforms (e.g., see FIGS. 2A-AD and 4A-4M) may be accessed, modified, provided, stored, etc. via cloud/server senders and a number of varying client devices throughout the instant specification.”}; & para [0312] about {“FIGS. 33A-F show user interface diagrams illustrating example features of virtual wallet applications in a payment mode, in some embodiments of the WIVD. With reference to FIG. 33A, in one embodiment, the wallet mobile application may provide a user with a number of options for paying for a transaction via the wallet mode 3310.   In one implementation, an example user interface 3311 for making a payment is shown.  The user interface may clearly identify the amount 3312 and the currency 3313 for the transaction.   The amount may be the amount payable and the currency may include real currencies such as dollars and Euros, as well as virtual currencies such as reward points.  The amount of the transaction 3314 may also be prominently displayed on the user interface.”};  which together are the same as claimed limitations above)        


Purves teaches ---              
extracting, by the at least one processor, an amount identification feature that represents the payment amount based at least on the transaction data;        
(see at least:   Purves ibidem and citations listed above to include paras [0247] & [0319];  & para [0330] about {“In one implementation, when the reallocate button 3525 is selected, the wallet application may perform optical character recognition (OCR) of the receipt.  Each of the items in the receipt may then be examined to identify one or more items which could be charged to which payment device or account for tax or other benefits such as cash back, reward points, etc.   In this example, there is a tax benefit if the prescription medication charged to the user's Visa card is charged to the user's FSA. The wallet application may then perform the reallocation as the back end.  The reallocation process may include the wallet contacting the payment processor to credit the amount of the prescription medication to the Visa card and debit the same amount to the users FSA account.  In an alternate implementation, the payment processor (e.g., Visa or MasterCard) may obtain and OCR the receipt, identify items and payment accounts for realloca-tion and perform the reallocation.”};  which together are the same as claimed limitations above)             


Purves teaches ---           
extracting, by the at least one processor, a payment date feature that represents the payment date based at least on the transaction data;                 
(see at least:   Purves ibidem and citations listed above to include para [0323] with date 3412 of the transaction; & para [0306] about {“With reference to FIG. 32B, in another embodiment a user may select the bills 3216 option.  Upon selecting the bills 3216 option, the user interface may display a list of bills and/or receipts 3216a-h from one or more merchants.  Next to each of the bills, additional information such as date of visit, whether items from multiple stores are present, last bill payment date, auto-payment, number of items, and/or the like may be displayed.   In one example, the wallet shop bill 3216a dated Jan. 20, 2011 may be selected.  The wallet shop bill selection may display a user interface that, provides a variety of information regarding the selected bill.  For example, the user interface may display a list of items 3216k purchased, and 3216i, a total number of items and the corresponding value.”};  which together are the same as claimed limitations above)        


Purves teaches ---        
generating, by the at least one processor, (a receipt feature vector) based at least on a 
combination of the payee identification feature, the amount identification feature and the payment date feature;          
(see at least:   Purves ibidem and citations listed above)           

Purves teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a receipt feature vector’.  However, Faith teaches it explicitly.            
(see at least:   Faith Abstract and Brief Summary in paras [0022]-[0043];  & para [0088] about {“These features and values, or feature vectors, generated by feature generation model 1208 are outputted to hybrid model 1210.  Hybrid model 1210 calculates risk average ratios for each key type (for example, account number, location, issuer, an individual transaction).  The risk ratios are statistical measurements of relative risks of each key instance.  The risk ratios are used as one component in determining the in-flight risk indicator, or risk score, along with other factors such as transaction history and event-level data sources.  Conventional statistical techniques using the risk ratios can also be used to determine dominant features or clustered features to generate reason codes.”}; & para [0093] about {“These features and values, or feature vectors, generated by feature generation model 1302 are outputted to the enhanced hybrid model 1304.  Enhanced hybrid model 1304 calculates risk average ratios for each key type (for example, account number, location, issuer, an individual transaction).  The risk ratios are statistical measurements of relative risks of each key instance.  The risk ratios, along with other transaction information, are used as one component in determining the in-flight risk indicator, or risk score, as well as the reason codes.”};  which together are the same as claimed limitations above to include ‘a receipt feature vector’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Purves with teachings of Faith.  The motivation to combine these references would be to provide apparatuses, methods, and systems for enhanced interactive user interface during consumer transactions requiring purchases (see paras [0009]-[0010] of Purves), and to provide a method and system that is capable of providing a more robust transaction process in order to reduce payment card risk, improve the success rate of transaction verification, and make other probabilistic determinations about consumers and transactions (see para [0021] of Faith).     


Purves and Faith teach ---        


(see at least:   Purves ibidem and citations listed above to include database 179; & para [0212] about {“In one implementation, upon enrolling the card, the WIVD may switch back to the visual capturing scene, with an overlaid notification showing the card is ready to use 926, and provide a plurality of overlaid option labels beneath the card 911, such as, but not limited to view balance 927a (e.g., a user may tap and see the current balance of the card), view history 927b (e.g., the user may tap and view recent transaction history associated with the card), transfer money from 927c (e.g., the user may select to transfer money from the card to another account), transfer money to 927d (e.g., the user may transfer money to the card from another account, etc.), pay shopping cart 927e (e.g., the user may engage the card to pay the current shopping cart 908a), &/or the like.  Various other option labels related to the card may be contemplated.”}; & paras [0322]-[0323] about {“[0322] With reference to FIG. 33F, in one embodiment, the social tab 3355 may facilitate integration of the wallet application with social channels 3356.  In one implementation, a user may select one or more social channels 3356 and may sign in to the selected social channel from the wallet application by providing to the wallet application the social channel user name and password 3357 and signing in 3358.  The user may then use the social button 3359 to send or receive money through the integrated social channels.  In a further implementation, the user may send social share data such as purchase information or links through integrated social channels.  In another embodiment, the user supplied login credentials may allow WIVD to engage in interception parsing. …… [0323] FIG. 34 shows a user interface diagram illustrating example features of virtual wallet, applications, in a history mode, in some embodiments of the WIVD.  In one embodiment, a user may select the history mode 3410 to view a history of prior purchases and perform various actions on those prior purchases. For example, a user may enter a merchant identifying information such as name, product, MCC, and/or the like in the search bar 3411.  In another implementation, the user may use voice activated sea rch feature by clicking on the microphone icon 3414.  The wallet application may query the storage areas in the mobile device or elsewhere (e.g., one or more databases and/or tables remote from the mobile device) for transactions matching the search keywords.  The user interface may then display the results of the query such as transaction 3415.  The user interface may also identify the date 3412 of the transaction, the merchants and items 3413 relating to the transaction, a barcode of the receipt confirming that a transaction was made, the amount of the transaction and any other relevant information.”}; & paras [0325]-[0326] about {“[0325] The history mode, in another embodiment, may offer facilities for obtaining and displaying ratings 3419 of the items in the transaction.  The source of the ratings may be the user, the user's friends (e.g., from social channels, contacts, etc.), reviews aggregated from the web, and/or the like.  The user interface in some implementations may also allow the user to post messages to other users of social channels (e.g., TWITTER or FACEBOOK).  For example, the display area 3420 shows FACEBOOK message exchanges between two users. In one implementation, a user may share a link via a message 3421. Selection of such a message having embedded link to a product may allow the user to view a description of the product and/or purchase the product directly from the history mode. …… [0326] In one embodiment, the history mode may also include facilities for exporting receipts.  The export receipts pop up 3422 may provide a number of options for exporting the receipts of transactions in the history.  For example, a user may use one or more of the options 3425, which include save (to local mobile memory, to server, to a cloud account, and/or the like), print to a printer, fax, email, and/or the like.  The user may utilize his or her address book 3423 to look up email or fax number for exporting.  The user may also specify format options 3424 for exporting receipts.   Example format options may include, without limitation, text files (.doc, .txt, .rtf, iif, etc.), spreadsheet (.csv, .xls, etc.), image files (.jpg, .tff, .png, etc.), portable document format (.pdf), postscript (.ps), and/or the like.  The user may then click or tap the export button 3427 to initiate export of receipts. ……[0327] FIGS. 36A--E show user interface diagrams illustrating example features of virtual wallet applications in a snap mode, in some embodiments of the WIVD.  With reference to FIG. 35A, in one embodiment, a user may select the snap mode 2110 to access its snap features.  The snap mode may handle any machine-readable representation of data.   Examples of such data may include linear and 2D bar codes such as UPC code and QR codes.  These codes may be found on receipts, product packaging, and/or the like.  The snap mode may also process and handle pictures of receipts, products, offers, credit cards or other payment devices, and/or the like.  An example user interface in snap mode is shown in FIG. 35A.  A user may use his or her mobile phone to take a picture of a QR code 3515 and/or a barcode 3514.  In one implementation, the bar 3513 and snap frame 3515 may assist the user in snapping codes properly.  For example, the snap frame 3515, as shown, does not capture the entirety of the code 3516.  As such, the code captured in this view may not be resolvable as information in the code may be incomplete.  This is indicated by the message on the bar 3513 that indicates that the snap mode is still seeking the code.  When the code 3516 is completely framed by the snap frame 3515, the bar message may be updated to, for example, “snap found.”  Upon finding the code, in one implementation, the user may initiate code capture using the mobile device camera.  In another implementation, the snap mode may automatically snap the code using the mobile device camera.”};  AND para [0068] about {“Upon receiving the authentication request, the WIVD server 178 may analyze the request to determine information identifying the user 170 (e.g., MAC address, a pre-registered user ID known to the WIVD server, name, email address, etc.).  The WIVD server 178 may then use the information to query a database 179 for a user profile asso-ciated with the user 170. The user profile, for example, may have been created by the user 170 using an online registration system associated with the WIVD server 178, an app associated with the WIVD server 178 running on the user's 170 mobile device 172, a registration system on the WIVD device's 171 (e.g., a WIVD eyewear 171 may use voice prompts and voice detection technology to guide the user 170 through the registration process to create a user profile, and transmit detected biometric information 173 to the WIVD server 178 to be stored as part of the user profile), etc.”}; & para [0070] about {“Alternatively, the merchant system may request the WIVD server 178 to make such a determination.  For example, the WIVD sever 178 overtime may have monitored and stored relevant biometric information 173, environmental information 174, and purchase information of the user 170, as well as similar information of other users, in its database 179. Using machine learning or heuristics along with the stored historical data, the WIVD server 178 may better assess whether the current biometric information 173 and environ-mental information 174 is an indication of the user 170 being interested in a particular product (as well as the likelihood that the user 170 will make a purchase and whether pricing incentives may be a factor in his purchase decision).”}; & para [0269] about {“In some implementations, the recording may begin when the user presses a button on the electronic device indicating that the user would like to initiate an action; in other implementations, the recording may begin as soon as the user enters a command application and begins to speak.  The recording may end as soon as the user stops speaking, or as soon as the user presses a button to end the collection of video or image data.  The electronic device may then send a command message 2208 to the WIVD database, which may include the gesture and vocal command obtained from the user.”}; & para [0290] about {“The user may also choose to provide various user attributes, such as the user's clothing size, the item(s) the user wishes to search for, and/or like information.  The electronic device 2420 may also obtain 2421 stored attributes (such as a previously-submitted clothing size, color preference, and/or the like) from the WIVD database, including whenever the user chooses not to provide attribute information.  The electronic device may send a request 2422 to the WIVD database 2423, and may receive all the stored attributes 2424 in the data-base.”}; & para [0291] about {“In some implementations, WIVD may use these attributes, along with any provided through the apparel preview request, to search the database 2428 for clothing that matches the user's attributes and search criteria. In some implementations, WIVD may also update 2429 the user's attributes stored in the database, based on the attributes provided in the apparel preview request or based on WIVD analysis of the user's photo.”}; & para [0292] about {“The electronic device may initiate a transaction 2425 by sending a transaction message 2436 to the WIVD server, which may contain user account information that it may use to obtain the user's financial account information 2437 from the WIVD database.  Once the information has been successfully obtained 2438, WIVD may initiate the purchase transaction using the obtained user data 2439.”}; & para [0294] about {“In some implementations, the user's device may take a picture 2511 of the user, and may request from the user attribute data 2512, such as clothing size, clothing type, and/or like information. If the user chooses not to provide information 2513, the electronic device may access the user profile in the WIVD database in order to see if any previously-entered user attribute data exists 2514. In some implementations, anything found is sent with the user image to WIVD 2515. If little to no user attribute information is provided, WIVD may use an image processing component to predict the user's clothing size, complexion, body type, and/or the like 2516 and may retrieve clothing from the database 2517.  In some implementations, if the user chose to provide information 2513, then WIVD automatically searches the database 2517 for clothing without attempting to predict the user's clothing size and/ or the like.”};  which together are the same as claimed limitations above)           
(see at least:   Faith ibidem and citations listed above to include para [0088] for transaction history; & paras [0075]-[0076] about {“[0075] In one embodiment, advanced authorization system 1000 deploys hybrid technology on the online transaction-processing platform to handle in-flight risk evaluation for all authorization requests received from the multiple merchants (& their respective acquirers).  Software modules executing on financial transaction network switch 1110 use hybrid predictive modeling to generate a risk indicator and risk reasons for each authorization request.  The predictive modeling is performed based on a number of input parameters including, for example, information relating to the requested transaction, recent transaction histories (e.g., working profiles), and one or more input profiles (such as account and event profiles). …… [0076] These input profiles are generated by and/or updated software modules executing on one or more offline transaction-processing platforms.  The offline transaction-processing platforms use a combination of both neural networks and decision tree modeling techniques.  The offline transaction-processing platforms permit more extensive analytics to be performed on a larger set of historical data(such as aggregate transaction histories, public records, CAMS, and other available data stores) without impacting the ability to deliver real-time risk indicators or risk reasons. …”}; which together are the same as claimed limitations above)           


Purves and Faith teach ---        

(see at least:   Purves ibidem and citations listed above to include para [0212] for transaction history, & other paras for history mode, databases, etc.)           
(see at least:   Faith ibidem and citations listed above to include paras [0075]-[0076] & [0088] for transaction history)           


Purves and Faith teach ---        




(see at least:   Purves ibidem and citations listed above to include para [0212] for transaction history, & other paras for history mode, databases, etc.)           
(see at least:   Faith ibidem and citations listed above to include paras [0075]-[0076] & [0088] for transaction history, and paras [0088] & [0093] for feature vector/s)           


Purves and Faith teach ---          
generating, by the at least one processor, a quantity code and the 
(see at least:   Purves ibidem and citations listed above to include para [0212] for transaction history, & other paras for history mode, databases, etc.)           
(see at least:   Faith ibidem and citations listed above to include paras [0075]-[0076] & [0088] for transaction history, and paras [0088] & [0093] for feature vector/s)           


Purves and Faith teach ---        

(see at least:   Purves ibidem and citations listed above to include para [0212] for transaction history, & other paras for history mode, databases, etc.)           
(see at least:   Faith ibidem and citations listed above to include paras [0075]-[0076] & [0088] for transaction history, and paras [0088] & [0093] for feature vector/s)            


Purves and Faith teach ---        
utilizing, by the at least one processor, a prediction for a matching transaction representingthat the transaction 
(see at least:   Purves ibidem and citations listed above to include para [0212] for transaction history, & other paras for history mode, databases, etc.; & para [0077] about {“As another example, a pair of WIVD) glasses may automatically submits retina/iris scanning information to a WIVD payment server when a wallet payment authorization request is received, so that the payment server may determine wallet account holder identity based on correlation,  e.g., whether the transaction originates from the same location of the WIVD devices, whether the submitted biological information matches the record of the wallet holder, etc.”}; & para [0170] about {“The WIVD server may retrieve a wallet holder's bio profile, and compare the received biometrics data with the stored record 371.  If the record matches, the WIVD may direct the transaction request to payment processing 375. Otherwise, the transaction may be denied for fraud prevention.”}; & para [0281]about {“As shown in FIG. 23b, WIVD may, after determining the gesture and vocal command made, query an action table of a WIVD database 2312 to determine which of the actions matches the provided gesture and vocal command combination. If a matching action is not found 2313, then WIVD may prompt the user to retry the vocal command and the gesture they originally performed 2314.  If a matching action is found, then WIVD may determine what type of action is requested from the user.  If the action is multi-party payment-related action 2315 (i.e., between more than one person and/or entity), WIVD may retrieve the user's account, information 2316, as well as the account information of the merchant, other user, and/or other like entity involved in the transaction. WIVD may then use the account information to perform the transaction between the two parties 2317, which may include using the account. IDs stored in each entity's account to contact their payment issuer in order to transfer funds, and/or the like.  For example, if one user is transferring funds to another person (e.g., the first user owes the second person money, and/or the like), WIVD may use the account information of the first user, along with information from the second person, to initiate a transfer transaction between the two entities.”}; & para [0323] about {“In another implementation, the user may use voice activated search feature by clicking on the microphone icon 3414. The wallet application may query the storage areas in the mobile device or elsewhere (e.g., one or more databases and/or tables remote from the mobile device) for transactions matching the search keywords.  The user interface may then display the results of the query such as transaction 3415.   The user interface may also identify the date 3412 of the transaction, the merchants and items 3413 relating to the transaction, a barcode of the receipt confirming that a transaction was made, the amount of the transaction and any other relevant information.”};  which together are the same as claimed limitations above to include ‘a matching transaction’)           
(see at least:   Faith ibidem and citations listed above to include paras [0075]-[0076] & [0088] for transaction history, and paras [0088] & [0093] for feature vector/s; & para [0145] about {“Locks are used to specify risk for a given transaction.  The lock utilizes a tumbler to perform the actual translation of the input key to the result key.  There is preferably one tumbler for each lock.  Each lock has a corresponding hash (search algorithm) applied against the tumbler.  The hash represents how the tumbler n-ary tree is traversed to acquire the result key based upon the input key.  The hash-tumbler n-ary tree is used to maximize performance on what are potentially millions of tumbler node potential matches.  This subsequently minimizes response time for identifying transaction-based risk.”};  which together are the same as claimed limitations above)     


Purves and Faith teach ---         
determining, by the at least one processor, a difference between the payment amount of the receipt and thetransaction authorization request quantity code associated with the  authorization request;        
(see at least:   Purves ibidem and citations listed above to include paras [0077], [0170], [0281] & [0323] for matching transaction; & para [0196] about {“FIG. 6 provides a diagram illustrating an example scenario of WIVD users splitting a bill via different payment cards via visual capturing the bill and the physical cards within embodiments of the WIVD.  As shown in FIG. 6, when two consumers, e.g., user 611a and user 611b, receive a bill or invoice 615 for their consumption at a dining place (e.g., a restaurant, a bar, a lounge, etc.), the users 611a-b may desire to split the bill 615 in different ways, e.g., share the bill equally per head counts, per their consumed portions, etc. One traditional way is for the users 611a-b to provide their payment cards (e.g., a credit card, a debit card, etc.) to the restaurant cashier (e.g., 617), and the cashier may split the bill 615 to generate separate bills for each card payment, wherein the amount due on each of the split bill may be allocated according to the preference of the users 611a-101b.”}; & paras [0226]-[0229] about {“[0226] FIGS. 15A-15F provide exemplary user interface diagrams illustrating a user sharing bill scenario within embodiments of the WIVD.  With reference to FIG. 15A, a user may place two or more payment cards with a restaurant bill and capture the view with the camera- enabled mobile device. When the WIVD determines there is a restaurant bill (e.g, via the barcode reading 1502, etc.) and two payment cards as 1503a and 1503b in the scene, the WIVD may provide plurality of labels including view bill details 1504a, split bill 1504b (e.g., as there are more than one card presented, indicating an attempt to split bill), pay bill 1504c, calculate tip amount 1504d, update bill 1504e, and/or the like. In one implementation, if the user selects to split bill 1504b, the WIVD may provide option labels such as equal share 1505a, prorate share 205b, share by actual consumption 1505c, and/or the like. …… [0228] Continuing on with FIG. 15B, the user may manually enter a tip amount 1520. In one implementation, the WIVD may prompt a message to the user summarizing the payment with the selected card 1521.  Upon confirming payment with the first selected card, the WIVD may automatically prompt the message to inquire whether the user would charge the remaining items on the bill to the second card 1522.  In one implementation, the user may drag items for payment with the second card in a similar manner as described in FIG. 15A. …… [0229] With reference to FIG. 15C, if the user selects equal share, the WIVD may capture the card data and prompt a message 1531 showing payment information, and provide options of suggested tip amount 1532, or user manually enter tips 1533.  In one implementation, if the user selects to manually enter tip amount, the user may enter different tip amounts for different cards, e.g., by tapping on one card and entering a tip amount 1534a-b.”}; & paras [0347]-[0350] & [0352] for transaction authorization & transaction authorization procedure/input 4014;  which together are the same as claimed limitations above)            
(see at least:   Faith ibidem and citations listed above to include para [0145] for matches 
transaction)           


Purves and Faith teach ---           
causing to display, by the at least one processor, an alert on a screen of at least one computing device associated with the at least one user indicative of the difference
(see at least:   Purves ibidem and citations listed above; & para [0057] about {“For another example, in one implementation, the WIVD device may take a form similar to a wrist watch, which may comprise a LCD display to synchronize with a user mobile wallet (e.g., to display push messages, alerts from the wallet, a QR code sent from the wallet, etc.).”}; & para [0303] about {“FIG. 31 shows a user interface diagram illustrating an overview of example features of virtual wallet applications in some embodiments of the WIVD. FIG. 31 shows an illustration of various exemplary features of a virtual wallet mobile application 3100.  Some of the features displayed include a wallet 3101, social integration via TWITTER, FACEBOOK, etc., offers and loyalty 3103, snap mobile purchase 3104, alerts 3105 and security, setting and analytics 3196.   These features are explored in further detail below.”}; & para [0344] about {“In some embodiments, the checkout data may be embodied, in part, in a Quick Response (“QR”) code image that the PoS client can display, so that the user may capture the QR code using a user's device to obtain merchant and/or product data for generating a purchase transaction processing request.  In some embodiments, a user alert mechanism may be built into the checkout data.  For example, the merchant server may embed a URL specific to the transaction into the checkout data.  In some embodiments, the alerts URL may further be embedded into optional level 3 data in card authorization requests, such as those discussed further below with reference to FIGS. 40-41. …… The user may navigate to the URL on the user's device to obtain alerts regarding the user's purchase, as well as other information such as offers, coupons, related products, rewards notifications, and/or the like.”};  which together are the same as claimed limitations above)      
(see at least:   Faith ibidem and citations listed above)           


Purves and Faith teach ---           

(see at least:   Purves ibidem and citations listed above)         
(see at least:   Faith ibidem and citations listed above)          


Purves and Faith teach ---          
receiving, by at least one processor, a transaction authorization request associated with a transaction being executed with a user account associated with a user;       
wherein the transaction authorization request comprises:           
i) a merchant code representative of a merchant associated with the transaction authorization request,             
ii) a payment quantity code representative with a payment quantity associated with the transaction authorization request,     and            
iii) a payment date code representative with a payment quantity date associated with the transaction authorization request; 
(see at least:   Purves ibidem and citations listed above; & para [0051] for a Purchase Transaction Authorization (PTA) component 4100; & para [0148] for transaction authorization request 237a;  & para [0127] about {“In one implementation, as shown in FIGS. 4A-4B, a consumer may check in with a merchant.  Once checked in, the consumer may be provided with the merchant information (e.g., merchant name, address, etc.), as well as options within the shopping process (e.g., services, need help, ready to pay, store map, and/or the like).  When the consumer is ready to checkout, the consumer may capture the payment code (e.g., QR code).  Once, the payment code is captured, the WIVD application may generate and display a safe locker (e.g., see 455 in FIG. 4I).  The consumer may move his fingers around the dial of the safe locker to enter the payment PIN to execute the purchase transaction.  Because the consumer credentials are managed in such a way that the device and/or the consumer are pre-authenticated or identified, the payment PIN is requested only when needed to conduct a payment transaction, making the consumer experience simpler and more secure.  The consumer credentials, in some implementa-tions, may be transmitted to the merchant and/or WIVD as a clear or hashed package.”};  & para [0343] about {“In some embodiments, the merchant server may obtain the checkout request from the client, and extract the checkout detail (e.g. XML data) from the checkout request.  For example, the merchant server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 44.  Based on parsing the checkout request 3812, the merchant server may extract product data (e.g., product identifiers), as well as available PoS client data, from the checkout request.  In some embodiments, using the product data, the merchant server may query, e.g., 3814, a merchant/acquirer (“merchant”) database, e,g., 3803b, to obtain product data, e.g., 3815, such as product information, product pricing, sales tax, offers, discounts, rewards, and/or other information to process the purchase transaction and/or provide value-added services for the user.  For example, the merchant database may be a relational database responsive to Structured Query Language (“SQL”) commands.  The merchant server may execute a hypertext preprocessor (“PHP”) script including SQL commands to query a database table (such as FIG. 44, Products 44191) for product data.  An example product data query 3814, substantially in the form of PHP/ SQL commands, is provided below:”}; & para [0346] about {“FIG. 39 shows a logic flow diagram illustrating example aspects of a user purchase checkout in some embodiments of the WIVD e.g., a User Purchase Checkout (“UPC”) component 3900.  In some embodiments, a user may desire to purchase a product, service, offering, and/or the like (“product”), from a merchant via a merchant online site or in the merchant's store.  The user may communicate with a merchant/acquirer (“merchant”) server via a PoS client.  For example, the user may provide user input, e.g., 3901, into the client indicating the user's desire to purchase the product.  The client may generate a checkout request, e.g., 3902, and provide the checkout request to the merchant server.  In some embodiments, the merchant server may obtain the checkout request from the client, & extract the checkout detail (e.g., XML data) from the checkout request.  For example, the merchant server may utilize a parser such as the example parsers described below in the discussion with reference to FIG. 44.  Based on parsing the checkout request, the merchant server may extract product data (e.g., product identifiers), as well as available PoS client data, from the checkout request.  In some embodiments, using the product data, the merchant server may query, e.g., 3903, a merchant/ acquirer (“merchant”) database to obtain product data, e.g., 3904, such as product information, product pricing, sales tax, offers, discounts, rewards, and/or other informa-tion to process the purchase transaction and/or provide value-added services for the user. In some embodiments, in response to obtaining the product data, the merchant server may generate, e.g., 3905, checkout data to provide, e.g., 3906, for the PoS client.  Upon obtaining the checkout data, the PoS client may render and display, e.g., 3907, the checkout data for the user.”}; & para [0352] about {“In response, the merchant/acquirer database may provide the requested payment gateway address, e.g., 4018. The merchant server may forward the card authorization request to the pay gateway server using the provided address, e.g., 4019. In some embodiments, upon receiving the card authorization request from the merchant server, the pay gateway server may invoke a component to provide one or more services associated with purchase transaction authorization. For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.  The pay gateway server may forward the card authorization request to a pay network server, e.g., 4005a, for payment processing.  For example, the pay gateway server may be able to select from payment networks, such as Visa, MasterCard, American Express, Paypal, etc. to process various types of transactions including, but not limited to: credit card, debit card, prepaid card, B2B and/or like transactions.  In some embodiments, the pay gateway server may query a database, e.g., pay gateway database 4004b, for a network address of the payment network server, for example by using a portion of a user payment card number, or a user ID (such as an email address) as a keyword for the database query.  For example, the pay gateway server may issue PHP/SQL commands to query a database table (such as FIG. 44, Pay Gateways 4419h) for a URL of the pay network server.  An example payment network address query 4021, substan-tially in the form of PHP/SQL commands, is provided below:”}; & paras [0355]-[0358] about {“[0355] In some embodiments, the pay network server may generate a query, e.g., 4024, for issuer server(s) corresponding to the user-selected payment options.  For example, the user's account may be linked to one or more issuer financial institutions (“Issuers”), such as banking institutions, which issued the account(s) for the user.  For example, such accounts may include, but not be limited to: credit card, debit card, prepaid card, checking, savings, money market, certificates of deposit, stored (cash) value accounts and/or the like.  Issuer server(s), e.g., 4006a, of the issuer(s) may maintain details of the user's aceouut(s).  In some embodiments, a database, e.g., pay network database 4005b, may store details of the issuer server(s) associated with the issuer(s).  In some embodiments, the pay network server may query a database, e.g., pay network database 4005b, for a network address of the issuer(s) server(s), for example by using a portion of a user payment card number, or a user ID (such as an email address) as a keyword for the database query.  For example, the merchant server may issue PHP/SQL commands to query a database table (such as FIG. 44, Issuers 4419f for network address(es) of the issuer(s) server(s).   An example issuer server address(es) query 4024, substantially in the form of PHP/SQL commands, is provided below: …… [0356] In response to obtaining the issuer server query, e.g., 4024, the pay network database may provide, e.g., 4025, the requested issuer server data to the paynetwork server.  In some embodiments, the pay network server may utilize the issuer server data to generate funds authorization request(s), e.g., 4026, for each of the issuer server(s) select-ed based on the pre-defined payment settings associated with the user's virtual wallet, and/or the user's payment options input, and provide the funds is authorization request(s) to the issuer server(s).  In some embodiments, the funds authorization request(s) may include details such as, but not limited to: the costs to the user involved in the transaction, card account details of the user, user billing and/or is shipping information, and/or the like.  An example listing of a funds authorization request 4026, substantially in the form of a HTTP(S) POST message including XML-formatted data, is provided below: ……[0357] In some embodiments, an issuer server may parse the authorization request(s), and based on the request details may query a database, e.g., user profile database 4006b, for data associated with an account linked to the user.  For example, the merchant server may issue PHP/SQL commands to query a database table (such as FIG. 44, Accounts 4419d) for user account(s) data.  An example user account(s) query 4027, substantially in the form of PHP/SQL commands, is provided below: …… [0358] In some embodiments, on obtaining the user account(s) data, e.g., 4028, the issuer server may determine whether the user can pay for the transaction using funds available in the account, 4029.  For example, the issuer server may determine whether the user has a sufficient balance remaining in the account, sufficient credit associated with the account, and/or the like.  Based on the determination, the issuer server(s) may provide a funds authorization response, e.g., 4030, to the pay network server.  For example, the issuer server(s) may provide a HTTP(S) POST message similar to the examples above.  In some embodiments, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction.  In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authori-zation process, and provide an “authorization fail” message to the merchant server, user device and/or client.”}; & para [0361] about {“In some embodiments, the pay network server may forward a transaction authorization response, e.g., 4032, to the user wallet device, PoS client, and/or merchant server.  The merchant may obtain the transaction authorization response, and determine from it that the user possesses sufficient funds in the card account to conduct the transaction.  The merchant server may add a record of the transaction for the user to a batch of transaction data relating to authorized transactions.  For example, the merchant may append the XML data pertaining to the user transaction to an XML data file comprising XML data for transactions that have been authorized for various users, 3 e.g., 4033, and store the XML data file, e.g., 4034, in a database, e.g., merchant database 404. For example, a batch XML data file may be structured similar to the example XML data structure template provided below:”}; & paras [0366]-[0370], [0372]-[0375], [0379] & [0382];  AND paras [0077], [0089], [0148], [0167], [0198] & [0313]-[0314] for payment authorization;  which together are the same as claimed limitations above)          
(see at least:   Faith ibidem and citations listed above; & para [0022] about {“Embodiments of present invention relate to making probabilistic determinations in conjunction with a real-time transaction processing system, such as a payment authorization system.  In one embodiment, the system receives authorization requests from multiple merchants (or their respective acquirers) and processes such requests. Each processed request is then forwarded to its corresponding issuer for further authorization.  Each processed request includes an authorization message.  The authorization message includes a score or indicator, one or more reason codes, and one or more condition codes.  The use of the score, reason codes, and condition codes allows issuers to make better informed decisions with respect to providing authorizations.  The score can be generated for use in many different applications.  For example, the scores may relate to an analysis of the fraud or credit risk posed by a transaction.  Alternatively, the score may relate to the probability that a consumer conducting the transaction will be interested in a coupon or offer.”}; & para [0066] about {“Embodiments of present invention relate to making probabilistic determinations in conjunction with a transaction processing system, such as a payment authorization system.   Some of the embodiments described below are directed to mitigating various kinds of risk, such as fraud or credit risk.  It should be understood that in addition to modeling risk, similar probabilistic models can also be created and used for the purposes of making other kinds of determinations.  For example, the spending habits of consumers can be modeled and be used to determine the probability that a consumer would be interested in a set of coupons or would make a good candidate to be a target of a promotional offer.”}; & para [0069] about {“FIG. 1 is a simplified block diagram illustrating the architecture of an advanced authorization system 1000 incorporating an embodiment of the present invention.  Advanced authorization system 1000 includes a number of client devices, such as point of sale (POS) device 1102, Automated Teller Machine (ATM) device 1104, virtual terminal 1106, issuer 1120, and acquirer 1128. Virtual terminal 1106, as used herein, is any computer system configured to process a customer order received over a network, such as the Internet. In fact, any device used to facilitate payment transactions by accepting payment card information can be a client device in advanced authorization system 1000.”}; & para [0073] about {“According to an embodiment of the present invention, advanced authorization system 1000 is responsible for facilitating authorization of a payment transaction initiated at a client device relating to a payment card (e.g., credit card, ATM card, debit card, or gift card).  Advanced authorization system 1000 provides the issuer of the payment card with information related to the requested transaction, as well as real-time risk mitigation information based on collective intelligence.  The real-time risk mitigation information allows an issuer to make a more informed decision with respect to a payment transaction, thereby minimizing a risk associated with the transaction.  The issuer's authorization response to the requesting client device is relayed by advanced authorization system 1000 via communication network 1108.”}; & para [0077] about {“During a payment transaction, a merchant (or its acquirer) or an accountholder at a client device initiates an authorization request.   The authorization request is issued to the corresponding issuer seeking information that can be used to act on the payment transaction.  The authorization request includes information relating to the prospective transaction, such as account number, amount of transaction, and location.  In alternative embodiments of the present invention, the authorization request can additionally include merchant category, payment card type, transaction type, IP address, email address, stock keeping unit (SKU) numbers, or price per good or service to be purchased.  In fact, as alternative embodiment, any information captured at the point of sale can be included in an authorization request.  Based on the disclosure and the teachings provided herein, a person of ordinary skill in the art will appreciate what types of information can be included in the authorization request.”}; & para [0202] about {“While the foregoing description relates to a credit card payment transaction, it should be understood by a person of ordinary skill in the art that the present invention can be applied to other types of payment cards (such as debit cards, ATM cards, charge cards, loyalty program card, or gift cards) or product transactions to mitigate risks associated with payment authorizations.  In fact, techniques of the present invention can be applied to any payment arrangement wherein there exists a need to generate a risk score or risk reasons.”};   which together are the same as claimed limitations above)       


Purves and Faith teach ---         
determining, by the at least one processor, that the transaction authorization request comprises a fraudulent payment quantity based at least in part on the difference;           
modifying, by the at least one processor, the user account to deny the transaction authorization request prior to the transaction posting to the user account based on the fraudulent payment quantity;   and                    
(see at least:   Purves ibidem and citations listed above; & para [0051] for a Purchase Transaction 
Authorization (PTA) component 4100; & para [0148] for transaction authorization request 237a;  & paras [0347]-[0350] & [0352] for transaction authorization and transaction authorization procedure/ input 4014;  & paras [0077] & [0079] for fraud prevention/s;  & para [0091] about {“In one implementation, WIVD may verify the transaction through integrated layers of information to prevent fraud, including verification such as facial recognition (e.g., whether the recipient is John Smith himself, etc.), geographical proximity (e.g., whether John Smith's is currently located at Jen's location, etc.), local proximity (e.g., whether John Smith successfully receives and returns an optical message “blinked” from Jen, etc.), and/or the like.”};  & para [0170] about {“The WIVD server may retrieve a wallet holder's bio profile, and compare the received biometrics data with the stored record 371. If the record matches, the WIVD may direct the transaction request to payment processing 375. Otherwise, the transaction may be denied for fraud prevention. …”};  & para [0179] about {“In further implementation, WIVD may confirm the consumer's identity to prevent fraud via the video chat, as further discussed in FIG. 37B.  In one implementation, an WIVD shopping CSR may communicate with the consumer 433 to provide a list of options for the consumer's WIVD shopping assistance. …”};  & para [0339] about {“With reference to FIG. 37B, in some implementations, the app executing on the user's device may provide a “VerifyChat” feature for fraud prevention. For example, the WIVD may detect an unusual and/or suspicious transaction. …… In some implementations, the user may not have initiated the transaction, e.g., the transaction is fraudulent.  In such implementations, the user may cancel the challenge.  The WIVD may then cancel the transaction, and/or initiate fraud investigation procedures on behalf of the user.”};  & para [0352] about {“For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.  The pay gateway server may forward the card authorization request to a pay network server, e.g., 4005a, for payment processing. …”};  & para [0366] about {“… For example, the pay gateway server may invoke components for fraud prevention (see e.g., VerifyChat, FIG. 3E), loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.”};  which together are the same as claimed limitations above)         
(see at least:   Faith ibidem and citations listed above to include paras [0075]-[0076] & [0088] for transaction history, and paras [0088] & [0093] for feature vector/s;  & para [0009] about {“There are many different types of risks involved in authorizing use of a payment card.  One well known type of risk is security risk, such as fraud.  Security risk relates to illegitimate use of a payment card by an unauthorized person. …… Despite many prevention efforts, payment card fraud continues to account for annual losses in the range of hundreds of millions of dollars.”};  & para [0011] about {“Furthermore, existing industry solutions that combat payment card fraud tend to be account- and issuer-oriented.  In other words, individual issuers may employ different solutions to detect fraudulent activities on their respective accounts and detection is at a single account level. As a result, payment card fraud that occurs across multiple accounts from multiple issuers often goes undetected. …”};  & para [0066] about {“Embodiments of present invention relate to making probabilistic determinations in conjunction with a transaction processing system, such as a payment authorization system.  Some of the embodiments described below are directed to mitigating various kinds of risk, such as fraud or credit risk.  It should be understood that in addition to modeling risk, similar probabilistic models can also be created and used for the purposes of making other kinds of determinations.”};  & paras [0083]-[0084] about {“For instance, if authorization messages with risk indicators indicating high risk are regularly generated for transactions originating from that particular merchant, the acquirer may be alerted to take preventive actions with respect to that merchant to minimize fraudulent activities.  As it will be appreciated, the system 1000 is able to identify possible fraudulent activities originating from a single merchant but occurring across multiple accounts.  Hence, potentially problematic merchants can be identified to their respective acquirers. …… For instance, if authorization messages with risk indicators indicating high risk are regularly generated for transactions originating from that particular accountholder, the merchant may be alerted to take additional preventive actions with respect to that accountholder to minimize fraudulent activities.  Similarly, as will be appreciated, potentially problematic accountholders can be identified to their respective merchants.”};  which together are the same as claimed limitations above)      




Dependent Claim 5 is rejected under 35 USC 103 as unpatentable over Purves in view of Faith as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 5, Purves and Faith teach ---          
5.    The method of claim 4, further comprising:         
generating, by the at least one processor, a hold on the matching transaction prior to a posting of the matching transaction responsive to the difference between the payment amount associated with the receipt and the respective payment authorization associated with the matching transaction.        
(see at least:   Purves ibidem and citations listed above to include paras [0077], [0170], [0281] & [0323] for matching transaction)         
(see at least:   Faith ibidem and citations listed above; & para [0126] about {“FIG. 9 is a 
diagrammatic representation of an entry in a transaction compression identifier table, e.g., transaction compression table 148 b of FIG. 6B, in accordance with an embodiment of the present invention.  An entry 400 in a transaction compression table includes a transaction compression identifier field 404 which holds a transaction compression identifier.  A field 408 is arranged to hold a transaction type, e.g., field 408 may contain an identifier which indicates that a transaction was a purchase.  A field 412 is arranged to contain a CW index which, in the described embodiment, is typically set to a true value.”};  which together are the same as claimed limitations above)              




Dependent Claims 7-10 are rejected under 35 USC 103 as unpatentable over Purves in view of Faith as applied to the rejection of Claims 1 & 5 above, and further in view of US Patent 11,182,794 issued to Aument, Todd (hereinafter “Aument”), and as described below for each claim/ limitation.             

With respect to Claim 4, Purves, Faith and Aument teach ---          
4.    The method of claim 1, wherein the plurality of historical transaction data items is associated with (a plurality of pending transactions).           
(see at least:   Purves ibidem and citations listed above)         
(see at least:   Faith ibidem and citations listed above)          


C38,~L48-67 to include {“In some implementations, the remedial actions include, but are not limited to: disconnecting the device from its environment, i.e., server and payment terminal; maintaining communication with the unauthorized device to obtain more intel on the unauthorized device; and canceling all pending and current payment transactions.”}; & C50,~L50-64 to include {“In one implementation, the conditions can be (a) abort and cancel all pending transactions, and request a new reader as the current reader is tampered with; (b) ask for a customer specialist which can be automated instructions to guide the merchant to trouble shoot and determine if additional tests need to be performed for fraud detection; and (c) continue with the current transaction by taking on the liability of operating the device under insecure conditions.”}; & Claims 8/16;  which together are the same as claimed limitations above to include ‘a plurality of pending transactions’)            



With respect to Claim 7, Purves, Faith and Aument teach ---          
7.    The method of claim 1, further comprising:           
generating, by the at least one processor, (a fraud record) of the difference between the payment amount associated with the receipt and the respective payment authorization associated with the matching transaction in (a fraudulent authorization log);       
wherein (the fraudulent authorization log) comprises at least (one fraud record)  associated with an account associated with the at least one user;          
wherein the at least (one fraud record) comprises at least one respective additional difference between at least one respective payment amount associated with at least one respective additional receipts and respective payment authorizations associated with at least one additional matching transactions that match the at least one respective additional receipts.       
(see at least:   Purves ibidem and citations listed above to include paras [0077], [0170], [0281] & [0323] for matching transaction; & para [0352] about {“In some embodiments, upon receiving the card authorization request from the merchant server, the pay gateway server may invoke a component to provide one or more services associated with purchase transaction authorization. For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.”}; & para [0366] about {“In some embodiments, upon receiving the card authorization request from the merchant server, the pay gateway server may invoke a component to provide one or more service associated with purchase transaction authorization, e.g., 4111. For example, the pay gateway server may invoke components for fraud prevention (see e.g., VerifyChat, FIG. 3E), loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.”};  which together are the same as claimed limitations above)              
(see at least:   Faith ibidem and citations listed above; & para [0016] about {“With respect to fraud detection systems, transaction data (data in the format of a string of data containing a series of different data fields) is typically not used directly by the fraud detection models. …..”}; & para [0020] about {“Many fraud detection systems also fail to take advantage of the transaction data used in a risk assessment system and apply that data to make other probabilistic determinations that may be unrelated to fraud or credit risk. …… However, many fraud detection systems are either not flexible enough to handle these various potential applications or fail to realize all of the potential uses of the transaction data collected.”}; & para [0027] about {“The system also includes a linkage detection component configured to generate the additional information using transaction logs, financial risk information (such as fraud information) and information relating to compromised data sets, the linkage detection component further configured to forward the additional information to the offline model component.”}; & para [0083] about {“For instance, if authorization messages with risk indicators indicating high risk are regularly generated for transactions originating from that particular merchant, the acquirer may be alerted to take preventive actions with respect to that merchant to minimize fraudulent activities.  As it will be appreciated, the system 1000 is able to identify possible fraudulent activities originating from a single merchant but occurring across multiple accounts.  Hence, potentially problematic merchants can be identified to their respective acquirers.”}; & para [0084] about {“For instance, if authorization messages with risk indicators indicating high risk are regularly generated for transactions originating from that particular accountholder, the merchant may be alerted to take additional preventive actions with respect to that accountholder to minimize fraudulent activities. Similarly, as will be appreciated, potentially problematic accountholders can be identified to their respective merchants.”}; & paras [0096]-[0097] about {“[0096] FIG. 4 is a simplified block diagram illustrating an exemplary embodiment of linkage detection component 1118, also known as REDI, which is designed to identify rare events.  With reference to FIG. 4, transaction aggregator 1116 periodically, for example, every ten minutes, sends a feed of a predetermined amount, for example, the last 10 minutes, of transaction data to transaction logs 1402.  Linkage detection component 1118 then incorporates this transaction data, which includes the issuer determinations and the outgoing risk scores provided to these issuers, with data from other systems, such as, fraud reports 1404 and compromised data sets 1406, into profile and feature updates.  Fraud reports 1404 represent information relating to accounts identified by public records (such as police reports) or issuers as having been stolen or subject to fraud. Compromised data sets 1406 contain information provided by the Compromised Account Management System (CAMS) 1420. …… [0097] Linkage detection component 1118 includes a set of general purpose models based on both decision tree and neural network technology to correlate anomalous behaviors.  These models leverage a larger and deeper set of data in terms of both the amount of history and the breadth of data elements and features than the in-flight model component 1112 by incorporating fraud reports 1404 and compromised data sets 1406.  Additionally, models used in linkage detection component 1118 also take advantage of their position in the authorization process by incorporating transaction data (e.g., transaction logs 1402) that is not available at the time the authorization request is originally evaluated, such as the issuer's decision and the outgoing risk indicator.  Tumblers and locks generated by linkage analysis 1408 are stored in XML tumblers and locks 1414 & used by profiling model component 1114.”}; & para [0100] about {“Linkage analysis 1408 also generates multi-dimensional data set 1412. Multi-dimensional data set 1412 contains event profile information, known fraudulent activities information, accounts linked directly or indirectly to fraudulent activities, high risk activities (such as transactions in a high risk country), and testing and non-loss probing data sets (such as single ping fraud information), as well as other information.”}; & paras [0114]-[0115] about {“[0114] Database 150 is effectively an amalgamation of smaller databases 146 and tables 148. Database 146 may include a transaction profile database 146 a and a location/fraud profile database 146 b, while tables 148 may include a key compression table 148 a and a transaction compression table 148 b . Transaction profile database 146 a may include transaction profile records for any number of transactions. …… [0115] Location/fraud profile database 146 b includes records for locations associated with the most recent transactions which were processed using profiling engine 140.”}; & para [0122] about {“Referring next to FIG. 8, one embodiment of an entry in a location compression identifier table will be described.  An entry 300 in location compression identifier table may used to correlate a location compression identifier stored in a location/fraud profile database, e.g., location/fraud profile database 146 b of FIG. 6B, with an actual location.  Entry 300 includes a location compression identifier field 304 which is arranged to contain an identifier that effectively serves to identify entry 300. That is, location compression identifier field 304 holds a location compression identifier which is used in a location/fraud profile database.”}; & para [0173] about {“After the transaction is received, the profiling engine saves the transaction into a database in step 706.  In one embodiment, the profiling engine saves the transaction into a database that contains a transaction profile database, a location/fraud profile database, a key compression table, and a transaction compression table, e.g., database 150 of FIG. 6B.”};  which together are the same as claimed limitations above)        

Purves and Faith teach as disclosed above, but they may not explicitly disclose about ‘a plurality of pending transactions’.  However, Aument teaches it explicitly.            
(see at least:   Aument Abstract; and C1,~L24-44 about {“Fraud poses continuing challenges to customers, merchants, and banks, among others.  One example of such fraud is known as “skimming,” which generally refers to any unauthorized attempt to acquire data associated with a transaction at an input device.  Such data can include credit or debit card numbers, PINs, or other account information. …… For instance, fraudsters may overlay a data capture device resembling a card reader or keypad on the actual card reader or keypad so that, when a user completes a transaction, the overlaid device simultaneously captures the user's account information.  In some cases, the data capture device also transmits the captured data to the fraudsters.”}; & C3,~L29-37 about {“For instance, in order for a unauthorized person to gain access to benefits restricted to another person's credit card and maybe effect unauthorized accesses to his or her money deposits, it is ideal to both obtain the data stored in the card, and find out the corresponding PIN or other possible means used to confirm the identity of the user of said card. It is therefore clear that the main targets of the above said frauds include credit card readers, the step of inputting the identification data of the user and means used for such a purpose.”}; & C4,~L51-60 about {“Thus, in these scenarios, the fraudulent actor does not need even charge the card right at that time, but only collect the information for later use, in what amounts as a “replay attack.” For this, the wireless transceiver can collect the data and wirelessly transmit to a paired device belonging to a fraudulent actor.  In this way, the actor never has to remove the once planted false interface to extract the data. Thus, the transactions can be perform-ed on the merchant's reader while the merchant and customer are connected, for example by sending the sniffed data to the fraudulent actor's reader.”}; & C7,~L30-44 about {“Another kind of attack is contemplated in the present subject matter.  Essentially, the fraudulent user can convert the merchant's reader into a skimmer by wirelessly connecting to the merchant's payment reader and downloading malware on the reader.  To do so, the fraudulent user pairs his/her mobile device to the merchant mobile device by providing a user input such as a button push, when the merchant is not looking.  Then through the mobile device of the fraudulent user, the fraudulent user can download suspicious software scripts or malware on the payment card reader, thereby taking complete control of the reader and all the data stored thereon unbeknownst to the merchant.  Once the software or hardware of the payment reader is successfully tampered with, fraudulent user does not even need to be at the merchant location to carry out fraudulent activities.”}; & C8,~L15-33 about {“The above systems and methods allow for a secure payment environment that prevents fraud due to a skimmer, shimmer, or an introduction of a hardware or software Trojan, which is further described below through figures and claims.  The present systems and methods relate in general to unique such that the control of the device and as such the data processing may transition from one device to another, depending on where and how the fraudulent attack is detected.  Talk about network architecture and client-server architecture. …… With the term “authentication” or “monitoring,” the process may be intended through a network of two or more separate entities, for instance, a client data processing unit and a server data processing unit in a client-server system, where the entities mutually implement processes to monitor and react to the fraudulent attack.  In some implementations, the processes may be executed solely on a client device, a server device, or another local or remote device separate from the client or server.”}; & C10,~L54 to C11,~L13 about {“Turning now to the figures, FIG. 1A depicts an illustrative block diagram 100 of a payment system 1 configured to allow acceptance and processing of secure payments, in accordance with some embodiments of the present disclosure.  In some embodiments, a fraudulent actor may plant or otherwise associate a hardware or software bug (hereinafter referred to as unrecognized device 35) with the payment system 1, where the unrecognized device 35 is configured to interrupt or stop the secure payments, or create fraudulent payments that are not authorized by the parties that are buying or selling items or services. …… For this reason, the present disclosure provides systems and  methods that check the conformity and the regularity of the operation of the payment terminal and the possible tampering therewith by detecting the possible presence, at the credit card reader, of apparatuses that are external and foreign to the original payment system, probably installed to misappropriate the confidential data of the users using the payment terminal so as to clone their cards and later use them in a fraudulent manner.”}; & C19,~L29-35 about {“In one implementa-tion, the system 100 works as follows.  A fraudulent actor 3 may place an unauthorized device 35, such as an illicit skimmer having a wireless transmitter T, into one of the components in the payment system 1, such as the card reader 5.  The unauthorized device 35 is capable of transmit-ting the sniffed data to its paired device 45 for fraudulent processing of transactions.”}; & C23, ~L1-24 about {“According to one implementation, a fraudster 3 walks into the merchant location, defined by the boundaries of the payment system 20, with an intention to introduce a hardware or software Trojan having transmitter/receiver/transceiver T2 into the legitimate reader R1 (having BLE transceiver T1) to charge the customer with a fraudulent amount either during or after the sale at a merchant location.  The Trojan T2 may be introduced as part of an unautho-rized device 35, such as fraudulent card reading device, a fraudulent keypad input intercepting device, a cash outlet trap device, a deposit input diversion device, or other illegitimate devices.   The unauthorized card reading device can be installed externally of the machine, for example adjacent to the card reader slot of the machine fascia.  Fraudsters are sometimes ingenious and in the past some have produced reading devices that can intercept magnetic stripe data or EMV data on cards that are being input to a machine by a consumer.  By intercepting this data, fraudulent actors may be able to conduct unauthorized transactions with the customer's card number.  Such external reading devices may be made to appear to be a part of the normal machine fascia.  In some implementations, such Trojans may be planted inside the reader, such as adjacent to the original wireless transceiver T1 of the reader.”}; & C36,~L61 to C37,~L15 about {“The entry of a new device, such as an unknown transceiver corresponding to an unauthorized/fraudulent device or even an authorized reader different from the authorize device, into a known environ-ment of the authorized device may also be detected through location detection techniques, such as techniques based on angulation, lateration, proximity detection, dead reckoning, geo-fence, global or local positioning systems, Bluetooth Technology, Near-Field Communication Techno-logy, sensors-based technology, Radio frequency identification (RFID) system, or the like.  In one embodiment, the present subject matter enables automatic geo-fence establishment and activation. …… In this manner, the user need not manually specify a location by drawing a perimeter, specifying a point location, or by any other means.  So, specifically, the device monitors signals from all sources within its geofence and determines whether such signals change over time with respect to each other.”}; & C37,~L32-57 about {“The device can optionally apply an encryption technique, e.g., using tokenized pseudo-random numbers (also referred to as hash keys) to encrypt information obtained after an unauthorized device has been detected.  The encryption technique may be specially reserved for such events and data collected from the unauthorized device or the authorized device for fraud detection.  Such a technique may be different from the encryption technique used during normal device operations to not alarm the fraudulent actor who may deactivate the unauthorized device temporarily to avoid being found.  …… The encryption can also be created using other schemes, such as fuzzy vault algorithm, a cancelable fuzzy vault scheme based on irreversible hash functions, such as hash functions, such as MD, RIPEMD, and SHA.”}; & C38,~L48-67 about {“However, if the operation (step 406) yields a “Yes,” the flow transitions to step 408 where the device determines remedial actions to prevent the fraudulent actor from controlling or otherwise accessing the authorized device.  At step 408, the device can create a remedial action in the form of an alert to indicate to the operator of the device, such as a merchant, that there may be potential security vulnerabilities.  For example, the alert may be a notification indicating a potential attempt to fraudulently add a unauthorized device or payment application to the merchant's account.  The alert may be sent to the device or devices associated with the merchant.  This step of detecting fraudulent actor in vicinity of the device may be performed contemporaneous to the step of remedial actions in response to such detection.  In some implementations, the remedial actions include, but are not limited to:  disconnecting the device from its environment, i.e., server and payment terminal; maintaining communication with the unauthorized device to obtain more intel on the unautho-rized device; and canceling all pending and current payment transactions.”}; & C43,~L28-41 about {“FIG. 6 is a sequence flow diagram 600 that illustrates an example security flow showing graphical interfaces on a merchant device, such as POS terminal 15, according to an embodiment of the present subject matter.  The device can be used in various interactions, for example in authentication or authorization of a reader or payment application, to send instructions to indicate fraud, to take remedial actions in response to fraud detection, to register a device that has been deemed unauthorized, target a merchant with offers for improved security applications, for customized instructions to remediate effects of the fraudulent attack, for pre-orders of authorized readers to replace the reader that has been fraudu-lently modified, for delivery of pre-orders of the readers, and the like.”};  which together are the same as claimed limitations above)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Purves and Faith with teachings of Aument.  The motivation to combine these references would be to provide apparatuses, methods, and systems for enhanced interactive user interface during consumer transactions requiring purchases (see paras [0009]-[0010] of Purves), and to provide a method and system that is capable of providing a more robust transaction process in order to reduce payment card risk, improve the success rate of transaction verification, and make other probabilistic determinations about consumers and transactions (see para [0021] of Faith), and to prevent fraudsters may overlay a data capture device resembling a card reader or keypad on the actual card reader or keypad so that, when a user completes a transaction, the overlaid device simultaneously captures the user's account information (see C1,~L24-44 of Aument).             



With respect to Claim 8, Purves, Faith and Aument teach ---          
8.    The method of claim 7, further comprising:           
determining, by the at least one processor, a number of the plurality from fraud records in the fraudulent authorization log;   and  
generating, by the at least one processor, an account hold preventing payments from an account associated with the at least one user upon the number of the plurality of fraud records exceeding a threshold.  
(see at least:   Purves ibidem and citations listed above)         
(see at least:   Faith ibidem and citations listed above)          
(see at least:   Aument ibidem and citations listed above; & C5,~L52 to C6,~L7 to include {“The existing BLE transceiver in conjunction with other sensors can monitor another component, such as a fraudulent BLE transceiver and/or BLE transceivers of other devices, such as POS, or customer device, based on the signals or change of signals they are emitting.  Accordingly, for example based on thresholds or timings (for example when the change is detected), the BLE transceiver can send signals to a security unit, or even the server, to disable normal operations of the reader.”}; & C6,~L55-67 to include {“Any new state that is a deviation from the predicted state as defined by the model and where the deviation exceeds a threshold, is indicative of an unknown and risky behavior, akin to a fraud attack.”}; & C7,~L1-29 to include {“The server compares the change of the original state with a threshold value, also referred to as threshold deviation, defined by the behavioral model and if the change of state is not within the threshold deviation, the server either reverts the payment entity to the original state or notifies the merchant to take corrective actions. …… The sensing of such an unauthorized device may cause an exemplary controller in the reader to give notice of the potential fraud device and/or to cease or modify the operation of the reader to reduce the risk of interception of customer inputs.”}; & C15,~L42 to C16,~L9 to include {“The state machine 45 checks the system 1 at predefined time intervals or at random time intervals to determine whether the state of the reader has deviated, above or below a threshold level, from the reader profile 55. If the state machine 45 identifies or is reported a deviation of behavior, the state machine 45 contacts the merchant through a communication identifier, e.g., email address, phone number, etc., stored in the payment server 40.  The notification may indicate to the merchant that there is potentially a unauthorized device or new behavior, which may be a fraudulent attempt.”}; & C20,~L16-46 to include {“If the terminal 15 identifies the reader profile and no deviation is determined as per threshold, the terminal 15 processes the transaction.  However, if there is a substantial deviation with respect to the threshold after comparison of reader profiles, the terminal 15 temporarily pauses the payment transaction processes until the merchant has confirmed that the unauthorized device belongs to them. …… In this manner, a fraudster cannot add components as the present subject matter detects added components by tracking variation in reader profiles as unauthorized devices either enters, leaves or otherwise moves with respect to the POS terminal 15 thereby presenting a different behavior.  The check of the regularity of the payment terminal can be carried out by the device either upstream of the normal operative step or during the step itself, in a dynamic and non-static manner.”}; & C25,~L59 to C26,~L58 to include {“The fraud detection component 133 may include rules and instructions to determine whether a parasitic device, such as an unauthorized device 35 or a transceiver associated therewith, are fraudulently placed, when they may have been placed and how to and what remedial actions to take once such detection is performed.  The fraud detection component 133 may send specific instructions to the sensors, such as engage certain sensors and components, to make the detection.  For example, the fraud detection component 133 may engage the display to indicate the merchant to position the reader in specified orientations, the accelerometer to detect movement and match merchant's movement to the specified orientations, and then the signal sensors to detect the RSSI signal strength (or emitted power levels) of the transceivers T1 and T2 as the reader is moved.  The fraud detection component 133 may also engage a POS application for such purposes, i.e., to display instructions or to even engage the components, such as transceiver or signal strength monitor, of the POS terminal 15 to perform or cooperate with the fraud detection.  If the signal strength remains unchanged, mostly unchanged in at least one orientation, or changes within a threshold, the fraud detection component may suspend all transactions, or send warning messages to the merchant indicating a high likelihood of tamper/intrusion of unauthorized device.  In some instances, such devices may be authorized by the merchant, in which case, the merchant can authorize the device following a set of instructions as per the data authentication instructions. In some cases, the fraud detection component makes a real-time determination of what sensors to use, and what devices (reader or the terminal or a combination thereof) to use for efficient detection of an unauthorized device.  Furthermore, the threshold of change may be dependent on the merchant device, location, environment, and form factor of the device itself.  For example, for smaller devices, the threshold may be kept low, i.e., within 5%, as the transmitters may be close to each other and changes may be more subtle.”}; & C34,~L9-20 to include {“or during the detected motion, and even if they do, the change is substantially within a range of threshold.  In other words, the behavior of T2 substantially corresponds to the behavior of T1.  Accordingly, the reader 5 can ascertain that the source of signal S2, which in the example case is T2, is fraudulent.”}; & C42, ~L35 to C43,~L8 to include {“For example detecting a possible fraud device by both radiation and oscillation may warrant taking different actions than only detecting a possible fraud device through only one test or condition.  In some embodiments the controller may be programmed to adjust the thresholds or other limits used for resolving the presence of a possible fraud device for responses to changes that occur over time at the machine.  This may include for example adjust-ing the thresholds for indicating possible fraud conditions based on the aging of the oscillator or the sensor.  Such adjustments may also be based on parameters sensed by other sensors which effect vibration properties.  These may include for example, the fascia temperature, air tempera-ture, relative humidity and other properties. Of course readings from these and other sensors may be used to adjust thresholds of the oscillation sensor, radiation sensor or other fraud device 
sensors.”};  which together are the same as claimed limitations above)            



With respect to Claim 9, Purves, Faith and Aument teach ---          
9.    The method of claim 8, wherein the threshold comprises about 10.      
(see at least:   Purves ibidem and citations listed above)         
(see at least:   Faith ibidem and citations listed above)          
(see at least:   Aument ibidem and citations listed above; & C25,~L59 to C26,~L58 to include {“Furthermore, the threshold of change may be dependent on the merchant device, location, environment, and form factor of the device itself. For example, for smaller devices, the threshold may be kept low, i.e., within 5%, as the transmitters may be close to each other and changes may be more subtle.”};  which together are the same as claimed limitations above)         
Examiner notes that Aument’s teachings of the threshold value/s being within 5% is similar to claimed threshold comprises about 10.    



With respect to Claim 10, Purves, Faith and Aument teach ---          
10.    The method of claim 1, further comprising:        
generating, by the at least one processor, a fraud record of the difference between the payment amount associated with the receipt and the respective payment authorization 
associated with the matching transaction in a fraudulent authorization log;  
wherein the fraudulent authorization log comprises at least one fraud record associated with the respective merchant;     
wherein the at least one fraud record comprises at least one respective additional difference between at least one respective payment amount associated with at least one respective additional receipts and respective payment authorizations associated with at least one additional matching transactions that match the at least one respective additional receipts.              
(see at least:   Purves ibidem and citations listed above to include paras [0077], [0170], [0281] & [0323] for matching transaction)         
(see at least:   Faith ibidem and citations listed above)          
(see at least:   Aument ibidem and citations listed above to include at a minimum those for the rejection of Claims 7 and 8 described above)          




With respect to Claims 20-25, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1, 5 & 7-10 as described above using cited references of Purves, Faith and Aument, because the limitations of this system Claims 20-25 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1, 5 & 7-10 as described above.                    

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Response to Arguments 
Applicant's remarks and claim amendments dated 10 MAY 2022 with respect to the rejection of amended Claims 1, 5, 7-10 & 20-25 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1, 5, 7-10 & 20-25 has been maintained as described above.  Additionally, Examiner notes that new Specification Objections and new Claim Objections have been added as described above.  Thus, the rejection of amended Claims 1, 5, 7-10 & 20-25, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by withdrawing Aument reference for rejection of independent Claim 1;  but Aument reference has been retained for rejection of dependent Claims 7-10.             

Applicant's arguments with respect to rejection of Claims 1, 5, 7-10 & 20-25 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (withdrawing Aument reference for Claim 1 rejection), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).      

In response to the Applicant’s arguments of 05/10/2022 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that reciting use of computers and model (like resolution machine learning model) is linking the use of its method to a particular technological environment, that is, implementation via computers.  Thus, the instant invention is providing a business solution that is improving an abstract idea, but it is not providing a technology solution.     

In response to the Applicant’s arguments of 05/10/2022 traversing the rejection under 35 USC 103, Examiner respectfully disagrees.  Examiner notes that Applicant’s arguments about amounts being different are well-known in hospitality industry (like restaurants, hotels, etc.) and is disclosed by Purves at least in para [0229].  Similarly, Examiner notes that an OCR (Optical Character Recognition) device/program performs the function of being able to scan and recognize text and numbers, no matter what their intended use may be after OCR function is performed.           

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).          

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).         
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.          

The prior art made of record and not relied upon, listed in Form 892, that is 
considered pertinent to the Applicant's disclosure and review for not traversing already 
issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.            

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP 
§502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         


/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691